Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 1 of 19 PageID #: 20




                          EXHIBIT A
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 2 of 19 PageID #: 21
                                                                                                                                               US007350078B1


(12)        United States Patent                                                                                     (10) Patent N0.:                       US 7,350,078 B1
            Odom                                                                                                     (45) Date of Patent:                                 Mar. 25, 2008

(54)         USER SELECTION OF COMPUTER LOGIN                                                                              5,867,647 A *        2/1999 Haigh et a1. ................ .. 726/23
                                                                                                                           5,889,866 A *        3/1999   Cyras et a1. .............. .. 713/192
(76)         Inventor:     Gary Odom, 123 NW- 12th Ave,                                                                    5,896,497 A *        4/1999 Halstead .................... .. 726/35
                           #1332, Portland, OR (Us) 97209                                                                  5,913,024 A *        6/1999 Green et al. ................. .. 726/3
    *            _                 _               _       _                                           _                   6,052,468   A   *    4/2000   Hillhouse       ................. .. 380/281

(       )    Nome:         subleclto any dlsclalmerathetenn Ofthls                                                         6,193,153 B1 *       2/2001 Lambert ................... .. 235/380
                           l’latselg 11S si’égngedl 3°; gdlusted under 35                                                  6,205,204 B1 * 3/2001 Morganstein et a1. .... .. 379/67.1
                              '    '   '           y             ays'                                                      6,209,104 B1*        3/2001   Jalili   ......................... ..   726/18

(21)         APPL NO; 10/090520                                                                                            6,219,707 B1*        4/2001 Gooderum et a1. ....... .. 709/225
                                                                                                                           6,292,790 B1*        9/2001   Krahn e161. ......... ..                705/50
(22) Filed:                Mar. 4, 2002
                     Related US. Application Data
(60) Provisional application No. 60/286,457, ?led on Apr.                                                                                         (Commued)
             26, 2001~                                                                                                           FOREIGN PATENT DOCUMENTS
(51)         Int. Cl.                                                                                           JP                     11102345 A *         4/1999
             H04L 9/00                      (2006.01)
(52)         US. Cl. ......................................... .. 713/176; 726/2
(58)         Field of Classi?cation Search .............. .. 713/176,
                                                                           713/1 83, 1 84                                              OTHER PUBLICATIONS
             See application ?le for complete search history.                                                   Feldmeier et al., UNIX Password SecurityiTen Years Later, 1990,
                                                                                                                Springer-Verlag, pp. 44-63.*
(56)                              References Cited
                        U.S. PATENT DOCUMENTS                                                                                                     (Continued)
            4,218,738 A *          8/1980    Matyas et al. .............. .. 705/72                             Primary ExamineriNasser MoaZZami
            4,288,659 A *          9/1981    Atalla ...................... .. 380/281                          Assistant ExamineriDavid Garcia Cervetti
            4,621,334 A *         11/1986    Garcia ...... ..                           382/115
            4,805,222 A *          2/1989 Young et al.                                  382/115                 (57)                             ABSTRACT
            4,962,530 A *         10/1990    Cairns ...... ..                           713/183
            4,964,163 A *         10/1990    Berry .... ..                              713/183
            5,091,939 A *          2/1992 Cole et al.                              .. 713/183
            5,161,190 A *         11/1992    Cairns ...................... .. 713/183
                                                                                                                Computer login may comprise any user-determined submis
            5,204,966 A *          4/1993 Wittenberg et al. .......... .. 726/6                                 sion. A user may select the input devices used, and Which
            5,226,080 A *          7/1993 Cole et al. .......... ..         713/183                             types of signals from input devices are to be used for login
            5,226,172 A *          7/1993 Seymour et a1.            .... .. 709/222                             authentication. Account identi?cation may be inferred by
            5,229,764 A *          7/1993 Matchett et al.                              340/552                  signature rather than explicitly stated. A plurality of discon
            5,442,342 A *          8/1995    Kung      .............. ..          .. 340/527                    tiguous data blocks in a plurality of ?les may be employed
            5,491,752 A *          2/1996 Kaufman et al.                                   380/30               for validation. The paths to data used in validation may be
            5,680,462 A *         10/1997    Miller et al. .............. .. 380/263
                                                                                                                multifarious, regardless of the prospects for successful
            5,682,475 A *         10/1997    Johnson et al. ............. .. 726/18
                                                                                                                authorization.
            5,696,686 A * 12/1997 Sanka et a1.                                          700/110
            5,721,780 A *          2/1998    Ensor et al. .............. .. 713/155
            5,768,387 A *          6/1998 Akiyama et al. ......... .. 713/182                                                      23 Claims, 10 Drawing Sheets

                                                                                                           9     2 mm
                                                                                                  suamssiou    . SIGNALS

                                                                                       1x VALIDATION




                                                                                                                  5 72m
                                                                                                                 1
                                                                           :7 Arxsss
                                                                              Demo
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 3 of 19 PageID #: 22


                                                              US 7,350,078 B1
                                                                     Page 2

             US. PATENT DOCUMENTS                                             2002/0002678 A1*       1/2002 Chow et a1. .............. .. 713/169
                                                                              2002/0002685 A1*       1/2002   Shim ........... ..        .713/200
    6,311,272 B1*    10/2001   Gressel ..................... .. 713/186       2002/00g3339 A1>1<     6/2002   Blumenau et a1‘ ________ __ 713/201
    6,332,195 Bl*    12/2001 Green et 81                        726/14        2002/0087894 A1*       7/2002 Foley etal. .............. .. 713/202
    6,363,153 Bl*     3/2002 Parker er a1                      380/263        2002/0091937 A1*       7/2002 Ortiz ........ ..            .713/200
    6421453 131*      7/2002 Kfmevsky eta1~                    382/115        2002/0141586 A1* 10/2002 Margalitetal. .......... .. 380/270
    6,442,692 Bl*     8/2002 Zllberman                         713/184        2003/0056120 A1*       3/2003 Liii etal. .................. .. 713/202
    6,466,781 131* 10/2002 Bromba eta1~                        455/411        2004/0128508 A1*       7/2004 Wheeler et al.                 713/170
    6,618,806 Bl*     9/2003 Brown er a1                       713/186        2006/0036547 A1*       2/2006 YaSuhaIa ................... .. 705/44
    6,636,975 B1* 10/2003 Khidekeletal.                         726/10
    6,647,400 B1*    11/2003   Moran ......... ..              707/205                       OTHER PUBLICATIONS
    6’647’498 Bl *   110003 Cho """ "                           726/17    Syukri et al., AUser Identi?cation System Using Signature Written
    6,651,168 B1*    11/2003   Kao et a1.                      713/185      .                  .
                                                                          W1th Mouse, 1998, Spr1nger-Verlag, pp. 403-414. *
    6,657,614 B1*    12/2003   116 etal.                       345/168                        .                      .   .
                                 .                                        Harn et al., Integrat1on of User Authent1cat1on and Access Control,
    6,751,734 B1*     6/2004 Uch1da                            713/186                                                ,,
                                                                          1992, IEEE, V01. 139, N0. 2, pp. 139-143.
    6’766’456 Bl *    7/2004 McKeeth """ "                       726/2    Monrose et al. Password Hardening Based on Keystroke Dynam
    6,948,154 B1*     9/2005 Rothermel et al.                  717/128    M 1999 ACM               7382,,
    6,957,337 B1*    10/2005   Chainer et a1.       .... ..    713/186         ’     ’     ’pp'         '
 2001/0047488 A1*    11/2001 Verplaetse et al. ........ .. 713/202        * cited by examiner
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 4 of 19 PageID #: 23


U.S. Patent             Mar. 25, 2008   Sheet 1 0f 10                US 7,350,078 B1




    100 COMPUTER                                   9 SUBMISSION

      101 DISPLAY DEVICE                                3 IDENTIFICATION
                                                         TRANSMISSION(S)
      102 CPU
                                                           2I SIGNAL(s)
      103 STORAGE
       104 MEMORY
                                                        4A SIGNATURE
       105 RETENTION                                     TRANSMISSION(S)
           DEvICEs(s)
                                                            SIGNAL(s)
     106 INPUT DEV1CE(S)
       107 POINTING DEVICE
       (E.G. MOUsE)                                           FIGURE 3

       108 KEYBOARD
                                                    9 SUBMISSION
       109 BIOMETRIC DEVICE                             4sv SIGNATURE
                                                         TRANsMIssION(s)
           FIGURE 1                                         SIGNALS



                                                             FIGURE 4

      97 ACCESS
         AUTHENTICATION                                 1 1 TRANSMISSION TYPE
       9 SUBMISSION                                       2 SIGNAL

                                                           21 SIGNAL-TYPE
        18 VALIDATION
                                                           22 SIGNAL DATA -
       27 AUTHORIZATION

            FIGURE 2                                        FIGURE 5
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 5 of 19 PageID #: 24


U.S. Patent         Mar. 25, 2008        Sheet 2 0f 10             US 7,350,078 B1




           108 KEYBOARD
                                                         2SIGNAL
     0000000000 [3000
     OODCIDCIOUCIC] OCICJU            I'IRANSMISSION
     UODDCJUCJCJCIJ DOC]          _________ —->            2s SIMPLE SIGNAL
     UUUCIUCJUCIUCI
     DC] (:3 00 [3C]
                    DOCIU

                          107 MOUSE

          OR                          1 TRANSMISSION
                                                       —> 2s SIMPLE SIGNAL




           108 KEYBOARD

     DUUUUDUUDC] GU08
     CIUUCJDUDCJUU UCJCI            IMTRANSMISSION
     89000000‘:      DOD
      CICICIDUDUCIC] DUO            ———————————————> ZCCOMPOsITESIGNAL
     U Cl (:1 DD [:30 j


           \               [30
         AND —                                     FIGURE 6




                          107 MOUSE
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 6 of 19 PageID #: 25


U.S. Patent         Mar. 25, 2008   Sheet 3 0f 10         US 7,350,078 B1




        78 ACTIVE TERMINATION                 77 PASSIVE TERMINATION

                      9                                      9
             SUBMISSION                             SUBMISSION


                                                     2 INPUT
                                                       SIGNALS

  1 TRANSMISSION                        1 TRANSMISSION
               \    /                                 \    /


                                                         26
                                                    TERMINATION
                                                     CONDITION
                                                          ?




      23 SUBMISSION TERMINATION              23 SUBMISSION TERMINATION

             FIGURE 7                               FIGURE 8
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 7 of 19 PageID #: 26


U.S. Patent            Mar. 25, 2008      Sheet 4 0f 10            US 7,350,078 B1




     ( 41 TEXT INPUT DIALOG                                   ( 40 SCREEN
      \                                                        \
                               42 TEXT INPUT CONTROL
          TEXT INPUT N\/
             ‘                 43 ACKNOWLEDGE BUTTON
                 OK \

                       1 TRANSMISSION




                                                           <25
                                                          TERMINATE


                               FIGURE 9




                                                                          2 SIGNAL
                                                     El LOCATION
                                                                      \
                                 21 SIGNAL TYPE      '3 SPEED
                                                     X VECTOR
                                                   _|j SHAPE

          TEXT INPUT

                 OK


                                FIGURE 10
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 8 of 19 PageID #: 27


U.S. Patent            Mar. 25, 2008       Sheet 5 0f 10          US 7,350,078 B1




                      99
           ACCOUNT INPUT


       2 INPUT
    M                        10 ACCOUNT CREATION
                              13 PACKAGING

                                14 ENCRYPTION

                                15 SEQUENCING

                                      KEY
                             CREATION / EMPLOYMENT



                                 FIGURE 1 1
             6KEY




                                       7 NEXT KEY TRAJECTORY


      \®     13
   PACKAGING                             FIGURE 12
                                                               16 KEY UNIT

                                                                6 KEY

                                                                8 KEY ‘FILE

                                                                1 10 ACCOUNT


                                                                  FIGURE 1 3
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 9 of 19 PageID #: 28


U.S. Patent         Mar. 25, 2008    Sheet 6 0f 10       US 7,350,078 B1


    801 KEY FILE
                                                             62 KEY
          61 KEY INDEX                                          INDEX
                                                          / ENTRY
          (61 l INITIAL KEY INDEX)         §_/
             210 KEY CODE


             212 MOUSE CLICKS
             MOUSE VECTOR
             214 MOUSE LOCATION
             215 MOUSE SHAPE
             MOUSE SPEED
             217 KEY & MOUSE CLICK


                  6210




       FIGURE 14
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 10 of 19 PageID #: 29


U.S. Patent            Mar. 25, 2008      Sheet 7 0f 10               US 7,350,078 B1




       180 POST-SUBMISSION VALIDATION

   /
                           2 INPUT
    SUBMISSION      L- SIGNALS

                     47 ACCUMULATE
                       SIGNAL DATA
                       1
                 ‘SUBMISSION
      NO          COMPLETED



                 18 VALIDATION


              27 AUTHORIZATION
                                                 181 INCREMENTAL VALIDATION
                 FIGURE 1 5                                                     _
                                                          9           2 INPUT
                                             SUBMISSION         L SIGNALS


                                            88
                                                 I                v
                                                          ' 18 VALIDATION
                                     CONTINUING INPUT             1
                                                          27 AUTHORIZATION



                                                              FIGURE 16
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 11 of 19 PageID #: 30


U.S. Patent             Mar. 25, 2008    Sheet 8 0f 10             US 7,350,078 B1




      18 VALIDATION                     Q)           I         I       818 ®
              50 ACCUMULATE                        51 DISCARD
            INITIAL SIGNAL KEYs                 UNMATCHED KEYS
           52 FOR EAcH POssIBLE          ,   FOR EACH SIGNAL
           INITIAL SIGNAL KEY                FOR EACH REMAINING KEY


                    @      61                              ¢       6

                                                          SIGNAL
                 SIGNAL
                                                         MATCH?
                MATCH?



              55 ACCUMULATE                      59 DISCARD KEY
              POssIBLE KEYS




            %   CD
           33 MATCH RESULTS


                                             75 NO        TRAJECTORY    74 YES
          TO: 27 AUTHORIZATION                                 ?


      v                             FIGURE 17
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 12 of 19 PageID #: 31


U.S. Patent             Mar. 25, 2008        Sheet 9 0f 10            US 7,350,078 B1



                                              2 INPUT
             '“"'"’    SUBMISSION        L SIGNALS
         i

         i        18 VALIDATION
         :                                        FIRST KEY TRAJECTORY
         i
                                   INITIAL
                                  KEY FILE

                                                                         WRONG
                                                                         KEY FILE


         I
                                          SECOND KEY
                                          TRAJECTORY


         I                               THIRD KEY
                                        TRAJECTORY              mmMm H



                                          LA S T. m Y
                                         TRAJECTORY


                                                        33 MATCH RESULTS
         I


                  +                       AUTHORIZATION               F B U RE 1 8
                             oo 6 NO


        .+   NO
                                                        72 YEs — AUTHORIZATION
                                                               SUccEss
    37 ACCESS
       DENIED
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 13 of 19 PageID #: 32


U.S. Patent                Mar. 25, 2008        Sheet 10 0f 10        US 7,350,078 B1




                                         9          2 INPUT
                              : SUBMISSION         L SIGNALS


                   l8 VALIDATION                        FIRST KEY TRAJECTORY
                                      INITIAL
                                     KEY FILE         7w WRONG KEY TRAJECTORY




                                                        SECOND KEY
                                                        TRAJECTORY



                                                  LAST KEY

                                                TRAJECTORY           $

                                33 MATCH RESULTS                     .
              63 YES
                                                                     FIGURE 19
                             86 N0
       RETRY           <
         ?                   AUTHORIZATION
                             FAILURE
         :NO
         ‘0
     37 ACCESS
        DENIED
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 14 of 19 PageID #: 33


                                                    US 7,350,078 B1
                              1                                                                     2
     USER SELECTION OF COMPUTER LOGIN                                                         DRAWINGS

            CROSS REFERENCE TO RELATED                                  FIG. 1 is a block diagram of a computer suitable for
                   APPLICATIONS                                       practicing the invention.
                                                                        FIG. 2 depicts the access authentication process.
  This application claims priority from provisional appli               FIG. 3 depicts an embodiment of identi?cation and sig
cation 60/286,457, ?led on Apr. 26, 2001.                             nature comprising submission.
                     BACKGROUND                                         FIG. 4 depicts an embodiment of signature solely com
                                                                      prising submission.
  Computer login traditionally consists of a user typing in              FIG. 5 depicts classifying signals by their transmission
an account name and a passWord.                                       and signal types.
  Historically, access validation, such as authenticating a              FIG. 6 depicts simple and composite signals.
passWord for an account, has been through reading data from             FIG. 7 depicts active submission termination.
a single passWord ?le comprising account name and                       FIG. 8 depicts passive submission termination.
encrypted passWord. Once a single account and a typed                   FIGS. 9 & 10 depict example submission screens.
passWord is knoWn, system security can be compromised.                  FIG. 11 depicts account creation.
Once encryption for a single passWord is broken, all other              FIG. 12 depicts a key.
passWords are potentially comprised, as all passWords and               FIG. 13 depicts a key unit.
account names are conveniently located in the single pass               FIG. 14 depicts an example of key indexing.
                                                                 20
Word ?le and use the same encryption.                                   FIG. 15 depicts validation after submission termination.
  US. Pat. No. 6,442,692 [Zilberman] disclosed a special                FIG. 16 depicts incremental validation.
microcontroller embedded Within a keyboard. The micro                   FIG. 17 depicts the validation process.
controller Was employed “to measure certain characteristics             FIG. 18 depicts an example of validation key trajectory
of the user’s keystroke dynamics” independent of the typed       25   resulting in access.
text, including the timing, intervals, and durations of key              FIG. 19 depicts an example of validation key trajectory
presses and pauses. These measured characteristics Were               resulting in authoriZation failure.
then used as integral information for authenticating a user’s
identity.                                                                                    DESCRIPTION
  US. Pat. No. 6,766,456 [McKeeth] disclosed user input          30
from one or a combination of input devices as a basis for               FIG. 1 is a block diagram of a desktop computer 100
user authentication. McKeeth used matching of “implicit               Which comprises a CPU 102; storage 103, Which comprises
input” as part of the authentication, Where the implicit input        memory 104 and optionally one or more devices With
is related to the timing and/or duration of explicit inputs.          retention medium(s) 105 such as hard disks, diskettes,
   Zilberman and McKeeth used surreptitious surveillance              compact disks, or tape; an optional display device 101; and
                                                                 35
of user input, Where the user could not choose or control data        one or more input devices 106, examples of Which include
vital to authentication. McKeeth disclosed the possible               but are not exclusive to: a keyboard 108; one or more
usage of multiple input devices, used singularly or in com            pointing devices 107, such as a mouse; or a biometric device
bination, but only disclosed that “the computer system may            109, such as a ?ngerprint reader. The mouse is the most
be con?gured,” never anticipating that a user may choose the          popular pointing device 107 for desktop computers 100. In
                                                                 40
input device con?guration.                                            the description beloW, mention of a mouse is meant to
                        SUMMARY                                       include pointing devices 107 of any type, including, for
                                                                      example, a pen or stylus used in computing devices Where
   Computer login may comprise any user-determined sub                a user may “Write” upon a screen. The described softWare
mission, including a plurality of transmissions for Which             may be employed on such a computer 100. As Well, the
submission may be passively terminated. Preferably a user             softWare described may ?nd application in other computer
determines the signal types as Well as content of signals.            like devices requiring secured access, including hand-held
This makes submission theft more difficult and less likely.           or embedded devices.
   Account identi?cation may be inferred by signature rather            In the folloWing description, softWare-determined proto
than explicitly stated. Overt account identi?cation provides     50   col includes exemplary methods or techniques such as
an entry point for hacking; With inferred account identi?             algorithms; or non-algorithmic methods or techniques,
cation, this entry point is eliminated.                               including, for example, fuZZy logic or neural netWork pat
  Aplurality of discontiguous data blocks (keys) in a one or          tern matching; or, random or pseudo-random determina
more ?les may be employed for validation. This ameliorates            tions. A random or pseudo-random technique that results in
having a single authentication key that, once accessed, may      55   seemingly arbitrary selection, the equivalent of softWare
be deciphered and security compromised.                               rolling dice, is referred to as non-deterministic.
  Multiple trajectories to keys, hence multiple paths to                In the folloWing description, protocols, algorithm types,
authoriZation as Well as ersatZ trajectories and paths When           data types, and types of data, such as transmission 11, signal
submission Will not garner authorized access, obfuscate               21, packaging 13, sequencing 15, or encryption 14 types or
validation protocol to spy softWare and devices.                 60   protocols, are identi?able using binary identi?cation codes
   These aspects are independent: one does not rely upon the          (type identi?ers), by data length, or other data signature,
other. Any one or all may be employed to enhance computer             such as a uniquely identi?able bit pattern, or by convention,
login security.                                                       such as knoWn location (offset) Within a data structure.
  Access privileges for accounts are not germane. Deter                 FIG. 2 depicts the access authentication process 97,
mining or setting account access privileges are separate         65   comprising submission 9, validation 18, and authorization
operations that occur after submission validation and autho           27. Naturally, an account must be created 10 before any
riZation.                                                             access authentication process 97 may occur.
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 15 of 19 PageID #: 34


                                                    US 7,350,078 B1
                              3                                                                     4
  Submission 9 comprises one or more transmissions 1                  typically been used for a signature 4, namely a passWord,
intended for authenticating access to a computer 100 or               Which is a signature 4 of a single Word of text. A pass-phrase
network of computers 100. As depicted in FIG. 3, in one               is a signature 4 of a plurality of Words of text.
embodiment, a submission 9 comprises identi?cation 3 and                 Aplurality of transmissions 1 or signals 2 may be used for
signature 4. Historically, an account name Would be an           5    identi?cation 3 or signature 4. In some embodiments, a user
identi?cation 3, and a passWord a signature 4. If surety of           may determine the transmission(s) 1, signal(s) 2, transmis
uniqueness may be assured, in an alternate embodiment, a              sion type(s) 11, or signal type(s) 21 that comprise a sub
submission 9 comprises a single signature 4s, as depicted in          mission 9. Alternately, transmission 1 or signal 2 determi
FIG. 4, supplanting separate identi?cation 3 & signature 411          nation accords With a softWare-determined protocol.
While providing for the dual components of identi?cation 3               Historically, validation 18 has required an absolute signal
and signature 4. With submission 9 solely comprising sig              match 5 to input 22: for example, no deviance from a
nature 4s, an account may be identi?ed by the signature 4s            character-based passWord has been permitted. With mouse
data itself, or by having an account identi?er 110 embedded           107 movements, or other dif?cult-to-exactly-replicate sig
Within a key 6 that has been accessed during validation 18            nals 2, hoWever, some tolerance may be permitted. Signal 22
of the signature 4s.                                                  tolerance should be alloWed When appropriate, and may be
  A transmission 1 is user input into the computer 100 via            set by softWare-determined protocol or user selection. For
one or more input devices 106, Whereupon termination of               example, deviance up to 10% from recorded signal match 5
transmission 1 is recognizable, and resulting in at least one         for keystroke timing 211 may be acceptable. Similarly, as
signal 2. There may be different types 11 of transmissions 1,         another example, mouse click location may vary Within a
examples of Which include mouse 107 movements or clicks,         20   radius of 10 pixels and still be tolerated. As multiple signals
keyboard 108 entry, or combinations thereof. Other types 11           2 may comprise a submission 9, the need for exactness for
of transmissions 1 are possible With different input devices          any single signal 2 to properly authenticate access 97 is
106, such as, for example, voice transmission 1 if the                lessened.
computer 100 is equipped With a microphone and speakers.                 Termination of submission 9 may be active or passive.
  Multiple-device 106 transmission 1m is conceivable. An         25   FIGS. 7 & 8 illustrate. Inputting a passWord or pass-phrase,
example of a multiple-device 106 transmission 1 is a com              for example, is typically terminated by pressing the ‘Enter’
bination of mouse 107 movement While one or more keys                 key or clicking an equivalent acknoWledge button 43 using
108 are pressed, as depicted in FIG. 6.                               the mouse 107. As another example, inputting mouse 107
  A signal 2 is a set of related softWare-recogniZable data           movement may be actively terminated by a mouse 107 click.
from a single transmission 1. A plurality of signals 2 of        30   With active termination 78, a user terminates submission 9
different types 21 may emanate from a single transmission             through a prescribed indication 25. With passive termination
1. For example, typing a Word may yield the signals 2 of              77, software terminates submission 9 Without overt user
entered keys 210 and the timing betWeen keystrokes 211.               action, but instead When a predetermined condition is met
Another example: mouse 107 movement of the cursor may                 26. Examples of passive termination 77 include: recording
yield signals 2 of locations 214, velocities, duration; and      35   mouse 107 movement or sound for a limited time, or until
shape pattern(s) (such as script signatures, draWn characters,        a certain elapsed time absent further input; until suf?cient
and so on) 215.                                                       signal 2 has been input to alloW a signal match 5; or until a
   A transmission 1 of composite signals 20 comprising a              succeeding transmission 1 of another transmission type 11 or
plurality of simple signals 2s is conceivable. For example, a         signal type 21 commences, the change of type 11 itself
multiple-device 106 transmission 1m produces a composite         40   indicative of previous transmission 1 termination. For
signal 20 if matching to signals 2 of both devices 106 is             example, changing from cursor/mouse movement to mouse
required, as does requiring signal match 5 of multiple signal         button clicking may be considered a change in signal type
types 21 from a single-device transmission 1.                         21, and hence a possible basis for passive termination.
   Signal data 22 may be categoriZed by its transmission              Biometric transmission 1 is typically passively terminated
type 11 and/or signal type 21, as depicted in FIG. 5. For easy   45   77: softWare terminates submission 9 When suf?cient bio
identi?cation, each possible transmission type 11 or signal           metric signals 2 have been recorded.
type 21 may be assigned a unique ordinal. Hypothetically, if            Termination 23 of identi?cation 3 or signature 4 may
a multiple-device 106 transmission 1 is identi?ed as a                occur using any number of protocols: passively 77 by a
unique transmission type 11, the range of transmission types          predetermined or user-selected number of transmissions 1;
11 may extend to the factorial of all possible input devices     50   ?nal transmission 1 by a particular type of action; active
106, depending upon the embodiment employed. To avoid                 termination 78 by a ?nal gesture, such a key or button press;
unnecessary complication, consider signal type 21 as poten            passive termination 77 by time out of a predetermined
tially additive (rather than combinatorial): for example, a           duration or suf?ciency of data collection. Another example:
key-mouse transmission 1 could be considered as compris               incremental validation 181 permits passive termination 77
ing key 108 plus mouse 107 signals 2, rather than some           55   via absence of next key trajectory 7, or, alternately, com
uniquely identi?able key-mouse signal type 21.                        pleted signal matching 5 of all relevant keys 6.
  Identi?cation 3 is at least one transmission 1 of an account           FIGS. 9 & 10 depict an example account input 99 or
identi?er. Historically, identi?cation 3 has been a keyed-in          post-account creation submission 9 screen 40, employed to
account name. Employing the invention, identi?cation 3                input at least a signature 4. (In one embodiment, account
comprises at least one signal 2 from at least one transmission   60   identi?ers 3 may be assigned.) Text transmission(s) 1 can be
1. A translation table, algorithmic method, or other softWare         input in the text input dialog 41 comprising a text input
determined protocol, With or Without encryption 14, may be            control 42 and acknoWledge button 43. Signature 4 trans
employed if identi?cation 3 or signature 4s does not repre            mission(s) 1 can be input, and input signals 2 recorded. FIG.
sent the actual account identi?er.                                    9 depicts dragging the text input dialog 41 doWn the screen
  A signature 4 is at least one transmission 1 intended as a     65   40 as a transmission 1 (by pressing the proper mouse 107
security precaution to preclude unauthorized access 39.               button When the cursor is over an appropriate section of
Historically, a single signal 2 of a single transmission 1 has        dialog 41, thus selecting the dialog 41, then moving the
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 16 of 19 PageID #: 35


                                                     US 7,350,078 B1
                              5                                                                      6
mouse 107 While keeping the button pressed). The dragging                As a suggestion for encryption 14, initial input signals 2
action in this example is terminated by a mouse-up (releas             in the ?rst transmission 1 may comprise a parametric seed
ing the mouse 107 button).                                             for encrypting one or more keys 6. Caution is advised if
  In one embodiment, a user may determine as part of                   non-exact signal matching 5 is tolerated, as close may not
account creation 10 Which signal types 21 are to be consid        5    good be enough for decryption using such a seed technique,
ered for validation 18 of subsequent submissions 9. This is            but it is possible to incorporate tolerance into an encryption
an editing process that may be construed as part of account            14 algorithm, so that an acceptable margin of error for signal
input 99. For example, after submission termination 23,                matching 5 may also suffice for decryption as Well. Math
having recorded signals 2 for account input 99, as depicted            ematical rounding is a suggested technique alloWing such
in the example of FIG. 10, the user may select, via checkbox           tolerance; as Well employing a subset of possible signals 2,
controls as shoWn, Which signal types 21 of the transmission           such as a high and loW, or using one or more algorithmically
1 depicted in FIG. 9 are to be considered for the transmission         derived values, such as median or mean.
1 being recorded. The checkboxes are speci?c to types of                 Signal sequencing 15 is codi?cation of the order of
signals 21 appropriate to the type of transmission 11                  signals 2. Signal sequencing 15 may be predetermined
employed. In the described example, the checkboxes (for                (software-determined), such as, for example, input order, or,
signal type 21 selection) appear only for account input 99,            alternately, a predetermined prioritization. In alternative
not When a user is making an submission 9 after an account             embodiments, signal sequencing 15 may vary by softWare
has been created, as the prerequisite signals 2 for signature          determined protocol or by user selection. If a plurality of
4 or identi?cation 3 have already been stored.                         protocols are used for signal sequencing 15, the protocol
  FIG. 9 depicts a button 25 for submission termination 78.       20   employed must be identi?able.
A termination button 25 or its equivalent is necessary only              Sequencing 15 and encryption 14 may be combined,
With active termination 78. Initial input for account creation         offering further opportunity for obscuring decipherment of
10 may use active termination 78 Which is later edited out             packaging 13 protocols.
during a subsequent signal 2 and transmission 1 selection                During account creation 10, each selected signal 2 is
process, resulting in passive termination 77.                     25   optionally encrypted 14, encoded for subsequent signal
  There is an embodiment Whereby a user may determine                  matching 5, and stored in keys 6, Which are stored in key
some or all of the transmissions 1 or transmission types 11            ?les 8, for subsequent access authentications 97.
comprising account input 99. There is an embodiment                      As in the prior art, each account must be unique. For
Whereby a user may determine Which signal types 21 of                  accounts Where submission 9 comprises identi?cation 3 and
select transmissions 1 comprise account input 99. Other                signature 4a, identi?cation 3 must be unique. For accounts
Wise, software-determined protocol may determine all or                Where submission 9 comprises signature 4s, the signature 4s
some transmissions 1 or signals 2 comprising account input             itself must be unique. During account creation 10, this can
99.                                                                    be veri?ed by attempting to validate 18 the appropriate
                                                                       component of a submission 9 for a neW account prior to
   In one embodiment, account input 99 captures all trans
mission 1 signals 2 until actively terminated 78. In an           35   establishing the account 10.
                                                                         A key 6 may contain account identi?cation 3.
alternate embodiment, account input 99 may be passively
terminated 77. In one embodiment, transmissions 1 and                    As depicted in FIG. 11, a key unit 16 is a virtual or actual
                                                                       collection of signal matches 5. As in one embodiment a
signals 2 from account input 99 may be edited, the user
selecting signals 2 and termination, such that only select,            single key 6 may have a plurality of signal matches 5, and
edited signals 2 and termination types are employed as                 thereby function as a plurality of keys 5 in alternate embodi
account submission 9. In alternate embodiments, as aspects             ments, a key 6 may comprise a key unit 16. A key ?le 8 as
of account input 99, signals 2 may not be edited or user               an actual or potential collection of keys 6 a key unit 8. An
selected, or termination 23 type user-determined.                      established account may be considered a virtual aggregation
                                                                       of the keys 6 used to validate 18 submission 9 for that
  FIG. 11 depicts account creation 10, in the beginning of        45   account, hence also represents a key unit 16.
Which account input 99 provides one or more signals 2 from
                                                                          Akey ?le 8 comprises at least one key 6. Akey ?le 8 may
one or more transmissions 1 for packaging into one or more
                                                                       comprise a plurality of keys 6, or What deceptively may be
keys 6. Each user account has at least one key 6 for access
                                                                       keys 6: a key ?le 8 may have pseudo-keys as key ?le 8 ?ller.
authentication 97.
                                                                       In one embodiment, key ?les 8 may be a uniform number of
   There are tWo aspects to account creation 10: packaging        50   bytes, regardless of the number of keys 6 stored in a key ?le
13, and key 6 creation or employment 16.                               8. Keys 6 may be in ?les 8 not exclusively comprising keys
  Packaging 13 tells hoW to interpret keys 6, including                6 (or pseudo-keys); in other Words, a key ?le 8 may as Well
stored match signals 5. Overt packaging 13 is optional, and            be employed for other purposes, including ?les 8 comprising
may vary by embodiment. Packaging 13 may be implicit by                unrelated data or even executable code.
softWare-determined protocol, obviating the need for overt,       55     As depicted in FIG. 12, a key 6 may comprise packaging
data-based packaging 13. There may be tWo optional aspects             13, at least one signal match 5 facility, and at least one next
to packaging 13: encryption 14 and signal sequencing 15.               key trajectory 7. In alternate embodiments, key 6 composi
  Encryption 14 refers to encrypting or decrypting all or              tion varies; the minimum requirement is that a key 6
part of key 6 data. Encryption 14 is optional, but recom               comprises at least one signal match 5. Packaging 13 and next
mended. Encryption 14 employment may vary by embodi               60   key trajectory 7 inherency may vary.
ment. In one embodiment, the same encryption 14 protocol                 A signal match 5 is a signal 2 stored in a key 6 during
or algorithm is used throughout (thus, predetermined). In              account creation 10, used for validation 18 of a subsequent
alternative embodiments, encryption 14 may vary by soft                submission 9 signal 2. A key 6 may comprise a plurality of
Ware-determined protocol or by user selection on a per-user            signal matches 5.
or per-signal 2 basis. If a plurality of protocols are used for   65     A next key trajectory 7 vectors validation 18 to the next
encryption 14, the protocol 14 employed must be identi?                key 6, or, if the terminal key 62, results in forWarding match
able.                                                                  results 33 for authoriZation 27, by absence of next key
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 17 of 19 PageID #: 36


                                                     US 7,350,078 B1
                              7                                                                      8
trajectory 7 in one embodiment. Next key trajectories 7 are            Alternately, an initial key ?le 81 may comprise all possible
a sequential organizational facility for keys 6.                       initial keys 61 (of ?rst signal matches 5), possibly organized
  Next key trajectories 7 may be obviated by having a single           or indexed by signal type 21. One or more key ?les 8 may
key 6 With suf?cient contiguous signal matches 5 for vali              contain one or more indexes 61 to keys 6 Within their
dation 18, Whereupon the signal matches 5 Within the key 6             respective ?les 8.
are sequenced, organized, indexed, or otherWise knoWable                 A key ?le 8 may include an index 61, or key ?les 8
by softWare-determined protocol in relation to packaging 13.           themselves be indexed. The next key trajectory 7 may
  As the correspondence of signal match 5 to key 6 varies              provide next key 6 lookup via an index 61. Akey ?le 8 may
by embodiment, so too Where a next key trajectory 7 leads.             include an index 611 to initial signal keys 61. The index 61
Depending upon restrictions that may be imposed in an                  may comprise key trajectories 7, including key trajectories
embodiment, a next key trajectory 7 may lead to a key 6 in             7 to possible ?rst keys 61, Which may be organized by
the same key ?le 8 as the last key 6, a key 6 in another key           transmission type 11 and/or signal type 21.
?le 8, or the same key 6 if the key 6 holds a plurality of               FIG. 14 depicts an example of key 6 indexing. Key 6
signal matches 5.                                                      indexing 61 or organization is recommended When submis
   Next key trajectory 7 provides all or part of a reference to        sion solely comprises signature 4s Where a user may input
the next key 6 used in validation 18, if there is a next key 6.        signals 2 in any user-determined manner. Depicted in FIG.
A next key trajectory 7 may be encrypted 14.                           14 is a key ?le 801 With a key index 61, speci?cally an initial
  A next key trajectory 7 may be combined With other data              key index 611. The depicted initial key index 611 contains
that may have been or need to be mathematically transposed             references to keys 61 that contain at least initial signals 2.
to determine the next key 6. For example, all or a portion of             In the FIG. 14 example, only initial keys 61 are indexed.
an account identi?er 3, part of a signal match 5, or some         20   In this example, checking possible initial keys 61 constitutes
portion of packaging 13 may be combined With the next key              initial key trajectory 71. One or more next key trajectories
trajectory 7 as a next key 6 identi?er. Next key trajectory 7          7 in an initial key 61 may indicate keys 8 for succeeding
may comprise or reference an offset in a key ?le 8. A next             signal matching 5, like links in a chain, so only an index of
key trajectory 7 may reference a key index entry 62.                   initial keys 61 is required. Alternately, a single key 6 may
  A key 6 may include a plurality of next key trajectories 7,     25   contain all necessary signal matches 5 for validation 18.
in Which case a different next key trajectory 7 may be                    A key index 61 may reference keys 6 in different ?les 8.
selected based upon signal match 5 results4one or more                 As depicted in the FIG. 14 example, initial key index 611
next key trajectories 7 for a correct signal match 5, likeWise         entries 62 reference keys 6 of the same input signal type 21.
for an Wrong signal match 5. With a plurality of next key              Initial key code keys 210, for example, reference keys 6210
trajectories 7, a next key trajectory 7 may be selected based          in the same ?le 801 as the index 611, While keystroke timing
upon signal match 5 results, or by software-determined                 keys 6211 referenced by the keystroke timing index entry
protocol, or a combination thereof.                                    211 reside in another key ?le 802. Key indexing 61 is an
   Packaging 15 may be encoded as part of the next key                 optimization.
trajectory 7. For example, a next key trajectory 7 may                   Akey code & mouse click key index entry 217 is depicted
include the signal sequencing 15 that identi?es next signal            in FIG. 14 as an example of a composite signal 2. The key
                                                                  35   code & mouse click key index entry 217 may reference keys
match 5 type 21. In this instance, if the next input signal 2
cannot be of the same type 21 as the next signal match 5,              6 comprising multiple signal matches 5, one for each simple
authorization 27 may fail 86. Knowing that at that point, a            signal 2 (key code 210 and mouse click 212), or, alternately,
Wrong trajectory protocol 7w may be invoked to avoid                   reference multiple keys 6, each With simple signal matches
identifying a proper key unit 16.                                      5 that altogether comprise the composite signal 2.
  A submission 9 comprising identi?cation 3 folloWed by           40      Without key ?le 8 organization or key indexing 61, more
signature 4a is easier to validate 18 than a submission 9              keys 6 may need to be considered than just those keys 61 for
solely comprising signature 4s: knoWing an account identi              initial signal matches 5. With next key trajectories 7 refer
?er 3 provides the means to knoW What the signature 411                ring to subsequent keys 6, optimally, only potential initial
should be.                                                             keys 61 need be searched to commence validation 18.
  Historically, identi?cation 3 has not been relied upon for      45     FIG. 15 depicts post-submission validation 180: input
security. Signature 4 has played gate-keeper to unauthorized           signals 2 are accumulated 47 and submission 9 completed 46
access 39, not account identi?cation 3.                                before validation 18 commences. FIG. 16 depicts incremen
  An initial key 61 that may ultimately lead to authorized 27          tal validation 181: validation 18 is concurrent With submis
access 39 must associate to an account, either directly or by          sion 9 transmission 1. In other Words, With incremental
reference. There may be keys 6 for Which authorization 27         50   validation 181, validation 18 may progress With each signal
cannot succeed 86 that may not associate to an account for             2 or transmission 1.
Which access 39 may be obtained. A key unit 16 for Which                 Submission termination 23 must be knoWn using post
authorized 27 access 39 is unobtainable is referred to as a
                                                                       submission validation 180. This is a potential draWback:
fake key 6w.                                                           unless softWare-determined protocol determines submission
  Organize key units 16 as an optmization. Various con
                                                                  55   termination 23, passive termination 77 cannot be accom
ventions of organizing or indexing accounts, keys 6, and key           plished using post-submission validation 180; active termi
?les 8 may be employed. In alternate embodiments, the
same organizing principles may be applied at the level of              nation 78 must be used. For full user-determined submission
key 6, key ?le 8, or account.                                          9, employ incremental validation 181, Which has the con
   Optimally, keys 6 are organized to facilitate rapid search          comitant advantage of immediate knoWledge of authoriza
for signal matches 5, particularly for ?nding initial signals          tion failure 86, alloWing Wrong key trajectory 7w protocol
21 When submission 9 solely comprises signature 4s. Keys               interposing.
6 may be sorted. For example, keys 6 for initial signals 21               FIG. 17 depicts the validation 18 process, Which is similar
may be arranged in binary sorted order by signal type 21 and           regardless Whether post-submission validation 180 or incre
signal 2.                                                              mental validation 181 is employed.
  Key ?les 8 may be organized by account, or by transmis          65     Incremental validation 181 may commence once the ?rst
sion type 11. Key ?les 8 may be organized by signal type 21,           transmission 1 completes, or, in a more sophisticated
With keys 6 Within ?les 8 organized by input ordinal.                  embodiment, ongoing 88 With signal input 2. In a concurrent
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 18 of 19 PageID #: 37


                                                    US 7,350,078 B1
                                                                                                    10
validation 181 embodiment, initial signal keys may be                 While access 39 may marginally be accelerated by incre
accumulated 50 and subsequent unmatched keys discarded                mental validation 18, only lack is authorization 86 is notably
51 concurrent With transmission 1, on a signal-by-signal 2            rapidly facilitated, as continued input 2 of a submission 9
basis.                                                                that cannot possibly be validated 18 may be interrupted so
  Validation 18 commences by accumulating possible keys               that a user may retry 63.
55 based upon signal match 54 betWeen signals 2 of the ?rst             FIG. 19 depicts an example of an embodiment employing
transmission 1 and possible initial signal keys 52. For               a Wrong trajectory protocol 7w. Wrong trajectory protocol
subsequent transmissions 1, accumulated keys are discarded            7w is employed as a means of obfuscation targeted at
59 by failure to match signals 57. Match results 33 are               computer monitoring devices. In the depicted example, keys
passed to authorization 27 When there are no keys remaining           6 are constructed With multiple key trajectories 7, With at
73 or no next key trajectories 7 for remaining keys 75. As            least one trajectory to a succeeding key 6 Whereupon autho
long as there are remaining keys 34 With next key traj ecto           rization 27 may succeed 72, and at least one trajectory 7w
ries 74, the process of discarding keys that don’t match 51           Whereupon access 39 is hopeless (fake keys 6w). In the
continues 818.                                                        example, signal match 77 in the initial key 77 in the initial
   FIGS. 18 & 19 depict examples of the access authenti               key ?le 81 mismatches. In this case, key trajectory 7w leads
cation 97 process. FIGS. 18 & 19 illustrate an example of             to a fake key 6w that cannot result in successful authoriza
one-to-one correspondence betWeen signal match 5 and key              tion 86: Whatever key 6 or key ?le 8 pinball is used,
6. Through access to one or more keys 6 Which may reside              authorization fails 86.
in one or more key ?les 8, validation 18 produces signal                Trajectories 7 may be selected non-deterministically. This
match results 33, upon Which authorization 27 permits                 suggestion is most effective When there are multiple possible
access 29, alloWs retry 28 of submission 9, or denies access     20   trajectories 7, including Wrong key trajectories 7w, that
37.                                                                   augur either for authorization success 72 or failure 86.
  Full submission 9 comprises a set of signals 2 upon Which              For example, a key 6 may contain six next key trajectories
access 39 may be granted 72. Incomplete submission 9                  7, three of Which are Wrong key trajectories 7w. Depending
comprises a set of signals 2 to Which additional user input is        upon signal match 5 results, one of the three right or Wrong
ongoing 88, and for Which by themselves 2 authorization 27       25   trajectories 7 are non-deterministically chosen. This
Would not succeed 86.                                                 example presupposes sequences of keys 6 strung together by
  In an example depicted by FIG. 18, the ?rst trajectory 71           next key trajectories 7 that play out to authorization 27. It is
is to a key 61 in a key ?le 81 determined by signal type 21.          possible for different next key trajectories 7 to diverge to
Keep in mind that this process may be repeated for all                different (possibly duplicate) keys 6 that later converge back
possible initial keys 61. For example, consider key 108               to the same key 6.
                                                                 30
transmission 1 input 2, With tWo possible corresponding                  As described, validation protocols 18 may vary, and
signals 2: key (character) codes 210, and timing of key               different protocols may be combined. Multiple non-deter
strokes (rhythm) 211. As an example, a key unit 16 of key             ministic trajectory 7 paths, including Wrong trajectory 7w, is
code signal type 21 might be accessed to search keys 6 for            one example. In some embodiments, validation protocol 18
signal matches 5 of key code 210 signals 2. It may be, for            authorizing 27 access 39 may use different trajectories 7.
                                                                 35   Duplicate signal matches 5 in different keys 6 in the same or
example, that user-selected signal selection Was employed,
With initial key code 210 signals 2 for the ?rst input to be          different key ?les 8 may be employed to have various paths
ignored, and key rhythm 211 used. A key code 210 match 5              to authorization 27. As another suggestion, different signal
may be found, but it Would be Wrong in this example, though           sequencing 15 may be employed to differ trajectories 7.
With incremental signal matching 5, this Would not be                   The invention claimed is:
knoWn at ?rst. A key unit 8 of key rhythm 211 signal types       40
                                                                         1. A computer-implemented method for creating a signa
21 Would also ?nd a match 5 after the second key code (as             ture for subsequent authentication comprising:
rhythm is the timing betWeen successive keystrokes), this               indicating to a user commencement of signature input
time (in this example) for the correct user. In this example,
the key 6 With rhythm 211 signal match 5 may have                          recording;
sequence packaging 15 indicating that key code 210 is            45
                                                                        recording user input signals by type from at least one
ignored for this transmission 1. So, in this example of                    user-selected device among a plurality of selectable
incremental validation 181, initial signal input 2 has mul                 user input devices,
tiple signal matches 5, narroWing possibilities in the initial          Wherein a signal comprises a set of related softWare
transmission 1 to tWo possible accounts meriting validation               recognizable data of the same type received from at
18 consideration. In this example, subsequent input signals      50        least one input device, and
2 narroW validation 18 to a single account by a sequential              Wherein at least one user-selectable input device alfords
process of elimination.                                                    recording a plurality of signal types, and
   So, With incremental validation 181 there may need to be             Wherein a signal type comprises a category, among a
a plurality of input signals 2 before signal match 5 may                   plurality of possible categories, of measurable variable
effectively commence. In the example above, Where key            55        input associated With at least one user-selectable input
rhythm 211 is the ?rst signal 2 to be matched 5, tWo key code             device;
210 signals 2 must be input before key rhythm 211 may even              terminating said recording;
be considered.
                                                                        creating a signature based at least in part upon said
  In the example of FIG. 18, validation 18 accesses three                 recording; and
key ?les 8 through successive key trajectories 7, bundling              storing said signature.
                                                                 60
match results 33 for authorization 27. In the depicted
example, input signals 2 are validated 18 in input order                2. The method according to claim 1, Wherein said record
interactively With input 2. In other Words, validation 18 is          ing comprises signals from a plurality of user-selected
incrementally contemporaneous 88 With submission 9. In an             devices.
alternate embodiment With alternate sequencing 15, input                3. The method according to claim 1, further comprising
signal 2 validation 18 may not commence until submission         65   receiving user selection of at least one signal type from a
9 is completed 46. The described example facilitates rapid            plurality of signal types associated With at least one user
authorization 27 by incremental validation 18. Actually,              input device.
Case 2:20-cv-00105-JRG Document 1-1 Filed 04/12/20 Page 19 of 19 PageID #: 38


                                                     US 7,350,078 B1
                              11                                                                     12
   4. The method according to claim 1, further comprising                 Wherein a key comprises at least in part a portion of a
passively terminating authentication comparison of a sub                     previously stored signature,
sequent signature submission to said recording,                           Wherein said signature divisible into portions,
  thereby authenticating said subsequent signature; and                   Wherein said keys associating portions sequentially either
  Wherein said signature comprises at least in part signal                  integrally or by reference;
     input that is user-controllable in duration.                         subsequently, iteratively receiving a plurality of portions
  5. The method according to claim 1, further comprising:                    of user input data and performing a corresponding
  comparing a subsequent signature submission to said                        authentication step for each portion,
     recording,                                                           Wherein, upon receiving each subsequent portion after
  and accepting said comparison Within a predetermined                       said ?rst portion, discarding from further processing
     degree of inexactness,                                                  previously accumulated keys based upon failure in
  thereby authenticating said subsequent signature.                          matching respective key data to said user input data
  6. The method according to claim 5, Wherein said prede                    portion; and
termined degree comprises a user-designated tolerance.                    Whereby continuing said iterative process until complet
  7. The method according to claim 1, further comprising                    ing authentication by matching said last key to corre
presenting at least a portion of said recording to said user for             sponding said user input data portion, or by process of
editing,                                                                     elimination determining authentication impossible.
  Wherein said recording does not entirely comprise text                  17. The method according to claim 16, Wherein accepting
     character codes.                                                   said match Within a designated tolerance of inexactness.
  8. The method according to claim 1, further comprising                   18. The method according to claim 16, Wherein accessing
editing said recording,                                                 at least one key by reference from another key.
  Wherein said signature is not entirely comprised of text                 19. The method according to claim 16, Wherein said ?rst
     character codes.                                                   portion comprises input from a plurality of devices.
   9. A computer-implemented method for creating a signa                  20. A computer-implemented method for storing the sig
ture for subsequent authentication comprising:                          natures of a plurality of users comprising:
  receiving user selection of at least one signal type among
                                                                          recording a plurality of signatures comprising data of a
    a plurality of selectable signal types;
  recording input data of at least one signal type from at
                                                                             plurality of transmission types and signal types,
     least one user-selected input device among a plurality               Wherein a transmission type comprises indicia of a user
     of selectable user input devices,                             30
                                                                             selected input device among a plurality of user-select
  Wherein a signal type comprises a category, among a                        able devices,
     plurality of possible categories, of measurable variable             Wherein a signal type comprises a category, among a
     input associated With at least one user-selectable input                plurality of possible categories, of measurable variable
     device,                                                                input associated With at least one user input device, and
  and Wherein at least one user-selectable input device            35     Wherein at least tWo signals types are associated With at
     affords recording a plurality of signal types; and                      least one single input device; and
  creating a signature comprising at least in part at least a             partitioning said signature data by transmission type and
     portion of said input data of said user-selected signal                 by signal type.
     types; and                                                           21. The method according to claim 20, further comprising
  storing said signature.                                               storing a signature at least in part by partitioning said
   10. The method according to claim 9, Wherein said                    signature into portions by signal type,
recording comprises a plurality of user-selected devices.                 such that at least one portion references another portion of
   11. The method according to claim 9, such that said                       said signature.
recording precedes said receiving signal type selection.                  22. A computer-implemented method for creating a sig
  12. The method according to claim 9, Wherein at least one        45   nature comprising:
said signal type comprises input from a plurality of devices.             recording user input of a plurality of signal types from at
   13. The method according to claim 9, further comprising:                  least one user-selected device among a plurality of
   comparing a subsequent signature submission to said                       user-selectable devices,
     recording,                                                           Wherein a signal type comprises a category, among a
  and accepting said comparison Within a designated toler          50
                                                                             plurality of possible categories, of measurable variable
     ance of inexactness,                                                    input associated With at least one user input device;
  thereby authenticating said subsequent signature.                       receiving user selection among those signal types
  14. The method according to claim 9, further comprising
editing said recording,                                                      recorded,
  Wherein said signature is not entirely comprised of text         55
                                                                          Whereby receiving user selection of at least one less signal
     character codes.                                                       type than recorded for said device;
  15. The method according to claim 9, Wherein said                       creating a signature comprising at least in part said
recording comprises a plurality of user-selected signal types.               user-selected signal types.
   16. A computer-implemented method for incrementally                    23. The method according to claim 22, further comprising
authenticating a signature While receiving user input com          60   receiving user indication to edit said signature,
prising:                                                                  Wherein said signature is not entirely comprised of text
  receiving a ?rst portion of user input data;                               character codes.
  accumulating keys based upon matching correspondingly
     key data to said ?rst portion of user input data,
